Title: To James Madison from Daniel Clark, 22 September 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


22 September 1803, New Orleans. Encloses a copy of a letter from Governor Claiborne of the Mississippi Territory “on the subject of Locations in the district of Concord opposite to Natchez” and his answer, which he forwards so that JM “may be apprised of the attempts making to obtain possession of Lands in that Quarter.”
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC 1 p. For enclosures (3 pp.; docketed by Wagner), see nn.



   
   The enclosure is a copy of Claiborne to Clark, 7 Sept. 1803, requesting information about fraudulent land claims in areas west of the Mississippi River and asking specifically whether the Spanish had opened a land office at New Orleans for such claims, whether the grants were limited to persons resident in Spanish America, and whether army commandants had been given powers to make land grants (printed in Carter, Territorial Papers, Orleans, 9:27; see also Claiborne to JM, 7 Sept. 1803).



   
   Clark enclosed a copy of his answer to Claiborne, 20 Sept. 1803, which stated that no person had been authorized to make land grants in areas west of the Mississippi River, that a land office had been opened in New Orleans but was limited to selling land in West Florida, that no land grants to Americans could be made under current Spanish law, and that army commandants had no authority to make land grants in districts over which they presided (printed in Carter, Territorial Papers, Orleans, 9:56).



   
   A full transcription of this document has been added to the digital edition.

